Citation Nr: 1541387	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-09 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to service connection for a lumbar spine disability.
 
2.  Entitlement to service connection for a cervical spine disability.
 
3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.
 
 
REPRESENTATION
 
The Veteran is represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Sean G. Pflugner, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 2000 to March 2003.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim was certified to the Board by the RO in New York, New York.
 
During the pendency of this appeal, the Veteran submitted a claim of entitlement to a total rating based on unemployability due to service-connected disability, which was denied in February 2011 rating decision.   As this issue was considered by the RO, but the Veteran did not perfect an appeal, that claim is not properly before the Board.  38 U.S.C.A. § 7105 (West 2014).
 
The issue of entitlement to an initial rating in excess of 50 percent of posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The evidence of record does not demonstrate the presence of a current lumbar spine disability.
 
2.  The evidence of record does not demonstrate the presence of a current cervical spine disability.
 
 
CONCLUSIONS OF LAW
 
1.  A lumbar spine disability was not incurred in active service, and arthritis of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
2.  A cervical spine disability was not incurred in active service, and arthritis of the cervical spine may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 
 
Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  
 
Prior to the initial adjudication of the claims at issue herein, VA's January 2009 letter advised the Veteran of the necessary information and evidence to substantiate service connection for the claimed disabilities.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, VA's duty to notify has been satisfied.
 
The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and his VA treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
 
The Veteran was not provided a VA examination with respect to his claimed cervical and lumbar spine disabilities.  VA's duty to assist does not require the provision of a VA examination unless the evidence of record demonstrates a current diagnosis of the claimed disability or persistent and recurrent symptoms thereof.  As will be discussed below, the evidence of record demonstrates that the Veteran endorsed neck and back pain in August 2008.  Further, the Veteran reported "chronic back pain" during an August 2010 VA PTSD examination.  However, evidence dated both before (i.e., an August 2009 VA examination) and after (i.e., an October 2010 VA treatment report) the August 2010 VA examination is negative for complaints of or treatment for a lumbar spine and/or cervical spine disability or symptoms of either.  The evidence of record is otherwise negative for complaints of or treatment for a lumbar or cervical spine disability.  There is no diagnosed cervical or lumbar disorder.  Consequently, despite the Veteran's claim of  current cervical and lumbar pain, the evidence preponderates against finding that he has been diagnosed with a cervical or lumbar spine disability or that he experiences persistent or recurrent symptoms of either disability.  Accordingly, providing the Veteran an examination is not required in order to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, there is no indication that additional evidence relevant to the claims of entitlement to service connection is available and not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcomes of these matters, the Board finds that any such failure is harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) 
 
In December 2008, the Veteran submitted the above-captioned claims.  He alleged that cervical and lumbar spine disabilities were incurred during his active duty, specifically, as the result of unspecified trauma.  During the pendency of this appeal, the Veteran submitted a statement wherein he provided details of an in-service parachuting accident that occurred at Fort Benning, Georgia, in August 2000.
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
 
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309.
 
The salient issue presented by the Veteran's claim is whether the evidence demonstrates current diagnoses of cervical and lumbar disabilities.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).
 
A review of the Veteran's service treatment records demonstrates that he sustained an "airborne injury" in March 2001.  As a result of this incident, the Veteran complained of and received treatment for a right heel injury.  The Veteran did not then complain about or receive treatment for either a cervical or a lumbar disability.  The Board finds that it is reasonable to conclude that, if the Veteran had sustained an injury to his lumbar and/or cervical spine, he would have notified the appropriate medical personnel at the time of the injury and pursued treatment.  The Veteran's service treatment records do not indicate that this occurred at the time of the March 2001 incident or otherwise.  Indeed, a review of the Veteran's remaining service treatment records was negative for an indication that he developed a disorder of, or sustained any injury to either the cervical or lumbar spine.  Further, there was no evidence that he complained of or received treatment for a lumbar spine and/or cervical disability or symptoms thereof.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).
 
In August 2008, more than five years postservice the Veteran underwent a physical examination, during which he endorsed back pain.  After further clinical evaluation, however, no diagnosis of either a lumbar spine or cervical spine disability was provided.
 
During an April 2009 VA examination assessing his PTSD, the Veteran reported that his significant non-psychiatric illnesses, injuries, or hospitalizations included only hypertension.  However, during an August 2010 VA examination concerning his service-connected PTSD, the Veteran stated his significant non-psychiatric illnesses, injuries, or hospitalizations included "chronic back pain," with no elaboration.  Despite this, an October 2010 VA "problem" list showed that the Veteran had been diagnosed with and treated for dental caries, alcohol dependence, abnormal liver function tests, hypertension, tobacco use disorder, PTSD, and cellulitis.  There was no indication that the Veteran complained of or was being treated for a lumbar or cervical spine disability.
 
The remaining evidence of record is negative for a diagnosis or complaints of or treatment for a lumbar and/or cervical spine disability.
 
Congress has specifically limited entitlement to service-connected compensation to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a lumbar spine disability and/or a cervical spine disability has not been presented and the appeal must be denied.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).
 
To the extent that the Veteran asserts he has a lumbar spine and/or cervical spine disability, the Board finds that a diagnosis of a cervical or lumbar disorder, to include arthritis, is a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran is competent to the report of lay observable symptoms; however, determining the presence of a diagnosable lumbar or cervical spine disability is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current lumbar spine or cervical spine disability in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 
 
Because a lumbar spine and a cervical spine disability have not been diagnosed, the preponderance of the evidence is against these service connection claims, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107.

The claims of entitlement to service connection are denied.  
 
 
ORDER
 
Entitlement to service connection for a lumber spine disability is denied.
 
Entitlement to service connection for a cervical spine disability is denied.
 
 
REMAND
 
In December 2008, the Veteran submitted a claim of entitlement to service connection for PTSD, which was granted in an April 2009 rating decision, together with an assigned 50 percent rating.  During the course of the appeal the Veteran has been provided VA examinations in April 2009 and August 2010.
 
In an August 2015 brief, the representative essentially asserted that the Veteran's disability has increased in severity since the most recent VA examination, characterizing the findings contained therein as "stale."  The Board finds that the August 2010 VA examination is too remote to accurately reflect the current severity of the Veteran's PTSD.  Further, the medical evidence of record is otherwise insufficient to ascertain the current severity of the Veteran's PTSD.  Consequently, a remand is required to provide the Veteran with a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
 
Additionally, according to a September 2010 VA treatment report, the Veteran was last treated at a VA mental health clinic in December 2008.  Given the Veteran's worsening symptoms, he was referred back for treatment at the clinic.  The most recent VA treatment reports are dated in October 2010.  The Board finds that a remand is also warranted in order to obtain the Veteran's recent VA treatment records, if any.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of the Veteran's response, the AOJ must attempt to the Veteran's relevant VA treatment reports dated in and after October 2010.  Any pertinent records that are not already of record must be associated with the Veteran's claims file.  
 
All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded a VA psychiatric examination.  The examiner is to be given access to the claims folder, VBMS, Virtual VA and a copy of this remand.  In accordance with the latest worksheets for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to posttraumatic stress disorder.  The examiner should note whether there has been an increase in severity since the last examination in August 2010 and, if so, the approximate date of the increase in severity.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the posttraumatic stress disorder alone.  A complete rationale for any opinion offered must be provided. 
 
3.  The AOJ must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


